DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3 – 12 and 14 - 22 have been previously allowed.

This examiner’s amendment replaces the previous one of 2/22/22:
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sara J. Brandt on 3/3/22.

The application has been amended as follows: 
In claim 3, line 1, change “of claim 2, wherein”   to  - - of claim 1, wherein  - - 
Rejoin claims 4 – 7, 9 – 12 and 14 – 20.
In claim 4, line 1, change “of claim 2, wherein”   to  - - of claim 1, wherein  - - 
In claim 5, line 1, change “of claim 2, wherein”   to  - - of claim 1, wherein  - - 
In claim 6, line 1, change “of claim 2, wherein”   to  - - of claim 1, wherein  - - 
In claim 10, last line, change “is present.”  to  - -   is present; wherein selecting the polyhalogen salt includes selecting a salt comprising an anion from a group consisting of Br3-, Br2Cl-, BrCl2-, BrI2-, Br2I-, I3-, ClI4-, BrI6-, ICl2-, ICl4-, and I3Br4-.  - - 
Cancel claim 13 without prejudice. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765